DETAILED ACTION

*Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koyama et al. [US 2002/0017971 A1.]
Regarding claims 1-2, Koyama et al. discloses a core component comprising:
- a base plate [10a];
- a plurality of members [10b] arranged on corners of the base plate and delimiting an inner region of the core component, wherein the inner region of the core component is oval; and
- a center piece [10c] located in the inner region and having an oval basic shape.
Regarding claims 4-5, Koyama et al. discloses each respective member has an inner face facing the center piece, and wherein the inner face is rounded [figure 1.]  Koyama et al. further inherently discloses the inner face is delimited by two longitudinal edges of a respective member extending from the base plate in a vertical direction, and wherein the longitudinal edges are rounded [figure 1.]
Regarding claim 7, Koyama et al. inherently discloses a respective member is asymmetrical around a respective corner of the base plate [figure 1.]
Regarding claims 8-10, Koyama et al. discloses a plurality of openings, wherein an opening extends from the base plate in a vertical direction, and wherein the opening is formed between two members [figure 1], wherein the openings comprises two first openings and two second openings, and wherein the first openings and the second openings are arranged opposite each other around the base plate and wherein the first openings have a smaller extent in a horizontal direction than the second openings [figures 1, 6B and 7.]
Regarding claim 11, Koyama et al. discloses a respective first opening extends in a horizontal direction parallel with a longitudinal axis of the center piece, and wherein a respective second opening extends in the horizontal direction parallel with a transverse axis of the center piece [figures 1, 6B and 7.]
Regarding claim 15, Koyama et al. discloses a core component comprising:
- a base plate [10a];
- a plurality of members [10b] arranged on corners of the base plate and delimiting an inner region of the core component;
- a center piece [10c] constructed in the inner region and having an oval basic shape; and
- a plurality of openings comprising two first openings and two second openings, wherein the first openings and the second openings are arranged opposite each other around the base plate, and wherein the first openings have a smaller extent in a horizontal direction than the second openings [figures 1, 6B and 7.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al.
	Koyama et al. discloses a small size core component.
	The specific shapes [square] and size [cross-section and longitudinal edge radius size] would have been an obvious design consideration based on the intended applications and/or environments uses.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. in view of Zhang [CN 104505223 A.]
	Regarding claims 12-13, Koyama et al. discloses the instant claimed invention except for at least one recess.
	Zhang discloses a magnetic core [figure 1] comprising: 
	- a base plate having a plurality of members [14] arranged on the base plate;
	- a plurality of openings disposed between the members; and
	- at least one recess [11] formed on the base plate, wherein the recess has an opening angle.
	It would have been an obvious to one having ordinary skill in the art at the time the invention was made to include at least one recess on the base plate of Koyama et al., as suggested by Zhang, for the purpose of enhancing and/or improving assembling and/or manufacturing.
	The specific angle of the opening would have been an obvious design consideration based on the intended applications and/or environments uses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837